DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nancy Vashaw on 6/10/22.
The application has been amended as follows: 
16. An apparatus comprising: 
a proximal mechanism, an elongate tube, a distal component, and first, second, third, and fourth drive elements; 
the distal component comprising a medical tool;
the elongate tube having a first end coupled to the proximal mechanism and a second end opposite the first end, the second end coupled to the distal component; 
the proximal mechanism comprising a pivotal support, an axle, a first control arm, and a second control arm; 
the pivotal support defining a first axis of rotation; 
the axle comprising a first end and a second end opposite the first end, a second axis of rotation being defined through the first end of the axle and the second end the axle, the axle being supported by the pivotal support so that the axle is free to rotate in the pivotal support around the first axis of rotation, and the second axis of rotation is perpendicular to the first axis of rotation; 
a first control point being defined on the first control arm, and a second control point being defined on the first control arm spaced apart from the first control point; 
a third control point being defined on the second control arm, and a fourth control point being defined on the second control arm spaced apart from the third control point; 
Attorney Docket No.: P05775-US Application No.: 16/269,159 Page 6the first end of the axle being coupled to the first control arm between the first control point and the second control point, the second end of the axle being coupled to the second control arm between the third control point and the fourth control point, and the first control arm and the second control arm each being free to rotate around the second axis of rotation; 
the first drive element being coupled between the first control point and the distal component; 
the second drive element being coupled between the second control point and the distal component;
the third drive element being coupled between the third control point and the distal component; and 
the fourth drive element being coupled between the fourth control point and the distal component.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The previous rejections over Yates (US 2019/0159846) have been withdrawn in view of applicant’s amendments; specifically Yates does not teach an elongate tube having a first end coupled to the chassis and a second end opposite the first end; an end effector coupled to the second end of the elongate tube.
 With regard to claim 1, the prior art alone or in combination fails to disclose or make obvious a medical device comprising a chassis comprising a pivotal support, the pivotal support defining a first axis of rotation, an elongate tube having a first end coupled to the chassis and a second end opposite the first end; an end effector coupled to the second end of the elongate tube; an axle having a first end and a second end, and a second axis of rotation defined between the first end and the second end; wherein the axle is supported by the pivotal support and is free to rotate around the first axis of rotation in combination with the other elements of the claim. 
With regard to claim 16, the prior art alone or in combination fails to disclose or make obvious an apparatus comprising an apparatus comprising: a proximal mechanism, an elongate tube, a distal component, and first, second, third, and fourth drive elements; the distal component comprising a medical tool; the elongate tube having a first end coupled to the proximal mechanism and a second end opposite the first end, the second end coupled to the distal component; the proximal mechanism comprising a pivotal support, an axle, a first control arm, and a second control arm; the pivotal support defining a first axis of rotation; a second axis of rotation being defined through a first end of the axle and a second end of the axle, the axle being supported by the pivotal support so that the axle is free to rotate in the pivotal support around the first axis of rotation in combination with the other elements of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771